341 S.W.3d 193 (2011)
Rodney Charles RIFFERT, Claimant/Appellant,
v.
UNITED HEALTHCARE SERVICES, INC., Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 95543.
Missouri Court of Appeals, Eastern District, Division Five.
May 10, 2011.
Rodney C. Riffert, St. Louis, MO, pro se.
Shelly A. Kintzel, Division of Employment Security, Jefferson City, MO, for Respondent.
United Healthcare Services, Inc., St. Louis, MO, for Respondent Acting Pro Se.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Rodney Charles Riffert (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) affirming and adopting the decision of the Appeals Tribunal of the Missouri Division of Employment Security, which found in favor of United Healthcare Services, Inc., on Claimant's claim for unemployment benefits.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission's decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).